UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSE AARON DAVISON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:10-cr-00632-MJG-1; 1:14-cv-00910-MJG)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jesse Aaron Davison, Appellant Pro Se.   Paul E. Budlow, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Kristi Noel
O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jesse Aaron Davison seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his motion for reconsideration.                    The orders are not appealable

unless    a    circuit       justice    or    judge     issues      a   certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by     demonstrating        that

reasonable      jurists        would    find        that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the   prisoner       must

demonstrate      both    that     the    dispositive            procedural   ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Davison has not made the requisite showing.                             Accordingly, we

deny Davison’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions         are    adequately       presented    in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3